The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-13, 21 are allowable.
The restriction requirement, as set forth in the Office action mailed on 07/16/2021 has been reconsidered in view of the allowability of product claims pursuant to MPEP § 821.04(b). Claims 14-20 directed to a nonelected process invention includes all the limitations of allowable product claim 1 and thus to be rejoined.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent Claims 1 and 21: the prior art of record alone or in combination neither teaches nor makes obvious the invention of a transistor device, comprising:
a final metallization layer above the semiconductor substrate and segmented into a plurality of contact pads; a plurality of field plate contacts extending lengthwise in parallel with one another in the first direction and electrically connecting the contact pads to the field electrodes; and a plurality of mesa contacts extending lengthwise in parallel with one another in the first direction and electrically connecting the contact pads to the semiconductor mesas, wherein the field plate contacts are each divided along the length of the trenches into a plurality of field plate contact segments that are separated from one another, wherein in a first area adjacent to an end of the trenches, a first line that runs perpendicular to the trenches intersects a first field plate contact segment of the field plate contacts, wherein in a second area spaced inward from the first area, a second line that runs perpendicular to the trenches intersects a second field plate contact segment of the field plate contacts.
Regarding independent Claim 14: the prior art of record alone or in combination neither teaches nor makes obvious the invention of making a transistor device, comprising steps of:
forming a final metallization layer above the semiconductor substrate and segmented into a plurality of contact pads; forming a plurality of field plate contacts that extend lengthwise in parallel with one another in the first direction and electrically connect the plurality of contact pads to the field electrodes; and forming a plurality of mesa contacts that extend lengthwise in parallel with one another in the first direction and electrically connect the plurality of contact pads to the semiconductor mesas, wherein forming the plurality of field plate contacts comprises dividing each field plate contact along the length of the plurality of trenches into a plurality of field plate contact segments that are separated from one another, wherein forming the plurality of mesa contacts comprises dividing each mesa contact along the length of the plurality of trenches into a plurality of mesa contact segments that are separated from one another, wherein in a first area adjacent to an end of the plurality of trenches, a first line that runs perpendicular to the plurality of trenches intersects a first field plate contact segment of the plurality of field plate contacts and a first mesa contact segment of the plurality of mesa contacts, wherein in a second area spaced inward from the first area, a second line that runs perpendicular to the plurality of trenches intersects a second field plate contact segment of the plurality of field plate contacts and a second mesa contact segment of the plurality of mesa contacts.
Each of the dependent claims depends on above allowed independent claims and each is allowable for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M HOQUE whose telephone number is (571)272-6266.  The examiner can normally be reached on M-Thu, 9AM-7PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMAD M HOQUE/
Primary Examiner, Art Unit 2817